Citation Nr: 0614690	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a scar, 
residual of gunshot wound left thigh, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 20 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for amputation of the 
right arm, secondary to service-connected hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance of another 
person or on account of being housebound.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1955, with prior unverified service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO), which denied the benefits 
sought on appeal.

In correspondence received in July 2004, the veteran 
clarified that he was claiming memory loss and headaches not 
as symptoms of his PTSD but as a separate condition due to an 
injury from a January 1953 mortar round.  As this claim has 
not been adjudicated, the Board refers it to the RO for 
proper development.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's service-connected residuals, gunshot wound left 
thigh, involves an area of 12 square inches or results in 
limitation of function.

2.  The competent medical evidence reflects that the 
veteran's hearing has ranged from level VI to level III 
bilaterally.

3.  A March 1999 rating decision denied service connection 
for PTSD; evidence subsequently added to the record is either 
cumulative of previously considered evidence, not relevant 
or, when viewed in conjunction with the evidence previously 
of record, does not raise a reasonable probability of 
substantiating the claim.

4.  An April 2001 rating decision denied service connection 
for right arm amputation, secondary to service-connected 
hearing loss; evidence subsequently added to the record is 
either cumulative of previously considered evidence, not 
relevant or, when viewed in conjunction with the evidence 
previously of record, does not raise a reasonable probability 
of substantiating the claim.

5.  The competent medical evidence does not demonstrate that 
the veteran's service-connected disabilities render him 
unable to independently perform daily functions of self-care 
or to protect himself from the hazards and dangers incident 
to his daily environment.

6.  The veteran does not have a single service connected 
disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scar, residual gunshot wound left thigh, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7804 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2005).

3.  The evidence received subsequent to the March 1999 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 20.1105 (2004); 38 C.F.R. § 
3.156(a) (2005).

4.  The evidence received subsequent to the April 2001 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for right 
arm amputation, secondary to service-connected hearing loss, 
have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 20.1105 (2004); 38 C.F.R. § 
3.156(a) (2005).

5.  The criteria for special monthly compensation based on a 
need for regular aid and attendance of another person, or on 
account of being housebound, have not been met.  38 U.S.C.A. 
§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
a medical diagnosis, an opinion as to the etiology of a 
condition, or an opinion addressing whether a service-
connected disability satisfies diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions cannot constitute competent medical 
evidence that he has a current diagnosis, that a condition 
was incurred in or aggravated by service or service-connected 
disability, or that a service-connected disability warrants 
an increased evaluation.  

Increased Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The RO provided the prior and revised rating criteria to the 
veteran in the August 2003 statement of the case, and 
considered those criteria in continuing the 10 percent rating 
that has been assigned.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board is precluded from considering new law that the RO has 
not previously applied).

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 dealt with scars 
to the head, face, or neck, or scars that were the result of 
burns.  As none of those apply to the veteran's scar in this 
case, they are discussed no further.  Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  Diagnostic Code 
7803 and Diagnostic Code 7804 provide no evaluation in excess 
of 10 percent.  Diagnostic Code 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Rating Schedule, Diagnostic Code 7800 
still rates scars of the head, face, and neck and is 
therefore inapplicable in this case.  Diagnostic Code 7801 
applies to scars, other than on the head, face, or neck, that 
are deep or that cause limited motion.  A note provides that 
a deep scar is one associated with underlying soft tissue 
damage.  A scar covering an area or areas exceeding 12 square 
inches results in a 20 percent evaluation.  Diagnostic Codes 
7802 - 7804 do not provide evaluations in excess of 10 
percent.  Other scars are to be rated based on limitation of 
function of the part affected under Diagnostic Code 7805. 38 
C.F.R. § 4.118 (2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
scar, residual gunshot wound left thigh, under the prior or 
the revised criteria.  The competent medical evidence is 
simply negative for any indication of limitation of motion or 
involvement of an area of at least 12 square inches.  

The report of a VA examination conducted in September 2002 
provides that the veteran's scar measured 4 cm. by 1 cm. and 
resulted in no limitation of function and no underlying 
tissue loss, providing medical evidence against this claim.  
The report is only supported by the post-service medical 
records as a whole, which also provides evidence against this 
claim by indicating no disability that would warrant an 
increased evaluation. 

With regard to hearing loss, VA rating criteria for the 
evaluation of hearing loss disability provide ratings from 
zero (noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

During a November 2002 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
90
85
LEFT
45
50
65
75
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 78 in the left ear.  

These scores correlate to auditory acuity level "IV" in 
both the right and left ears under Table VI of 38 C.F.R. § 
4.85.  The results of such tests warrant a 10 percent rating 
under Diagnostic Code 6100 when the auditory acuity levels 
are entered into Table VII of 38 C.F.R. § 4.85.

During a May 2005 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
65
LEFT
35
45
60
65
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 in the left ear.  

These scores correlate to auditory acuity level "III" in 
both the right and left ears under Table VI of 38 C.F.R. § 
4.85.  The results of such tests warrant a noncompensable (0 
percent) rating under Diagnostic Code 6100 when the auditory 
acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

These tests results provide very negative evidence against 
this claim, and are only supported by the post-service 
medical record, providing only more evidence against this 
claim.  As no audiometric test support the veteran's claim 
and two provide evidence against the claim, the claim is 
denied. 

New and Material Evidence

A March 1999 rating decision denied service connection for 
PTSD because there was no diagnosis of PTSD.  Evidence of 
record at the time of the rating decision included service 
medical records and post-service VA medical records.

An April 2001 rating decision denied service connection for 
right arm amputation, secondary to service-connected hearing 
loss, because there was no medical evidence linking the 
veteran's service-connected hearing loss to the post-service 
industrial accident which led to the amputation.  Evidence of 
record at the time of the rating decision included service 
medical records as well as VA and private post-service 
medical records.  

The March 1999 and April 2001 rating decisions denying 
service connection for PTSD and right arm amputation are 
final and are not subject to revision on the same factual 
bases.  38 U.S.C.A. § 7105 (West 2002).  In order to reopen 
either claim, the appellant must present or secure new and 
material evidence with respect to that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the standard for new and material 
evidence was amended, effective to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the veteran's claims were received after 
that date, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the March 1999 and April 2001 rating decisions, the 
veteran has submitted additional contentions and post-service 
medical records.  None of this evidence includes a medical 
diagnosis of PTSD or a medical evidence, such as a competent 
medical opinion that the veteran's service-connected hearing 
loss caused his right arm amputation.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen either claim for service connection.  The 
Board finds that the additional evidence submitted after the 
March 1999 and April 2001 decisions is not material within 
the meaning of 38 C.F.R. § 3.156.  The additional evidence 
does not show that the veteran has a diagnosis of PTSD, or 
that his service-connected hearing loss caused his right arm 
amputation.  

The appellant's own contentions as to a current diagnosis of 
PTSD or a relationship between his service-connected hearing 
loss and his right arm amputation do not constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Further, 
the veteran's contentions are essentially the same as those 
previously made to VA.  Thus, this evidence is not new.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

Special Monthly Compensation

The relevant law provides that if a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation (special monthly compensation) is payable.  38 
U.S.C.A.  § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2005).  

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person. 38 C.F.R.  § 3.351(b) 
(2005).  The criteria for establishing the need for aid and 
attendance include consideration of whether the veteran is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or if the veteran is a 
patient in a nursing home because of mental or physical 
incapacity; or if the veteran establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a). 38 C.F.R. § 3.351(c) (2005).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  Being "bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

The veteran is service-connected for hearing loss, evaluated 
as 20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; residuals of a draining sinus, left eyelid, 
evaluated as 10 percent disabling; and scar, residual gunshot 
wound left thigh, evaluated as 10 percent disabling.  The 
total combined evaluation is 40 percent.

With respect to aid and attendance, the record does not 
contain any medical evidence indicating the veteran is blind 
or so nearly blind as to meet the criteria set forth in 38 
C.F.R. § 3.351(c)(1).  He is also not a patient in a nursing 
home because of mental or physical incapacity.  Thus, the 
Board must consider whether there is a factual need for aid 
and attendance under the criteria set forth in § 3.352(a).

The competent medical evidence demonstrates that the 
veteran's service-connected disabilities do not require 
regular aid and attendance.  The report of a September 2002 
VA Aid and Attendance/Housebound examination provides that 
the veteran was not hospitalized or bedridden.  He had mild 
to moderate cognitive impairment.  He had no major visual 
complaints and during a typical day the veteran was able to 
attend to activities of daily living and to needs of nature 
by himself without assistance.  He did need chopped or 
strained food and had difficulty shaving himself.  He needed 
assistance buttoning shirts and tying his pants in the waist.  
The veteran, however, was able to leave his home to attend 
medical appointments and do errands at a nearby grocery 
store.  

Similarly, the report of a September 2004 VA Aid and 
Attendance/Housebound examination provides that the veteran 
was not hospitalized, and had best corrected vision better 
than 5/200 in each eye.  He complained of memory loss and 
poor balance, for which he used a crutch.  The veteran 
reported doing all household duties, including cooking and 
caring for his wife.  The veteran was able to attend to all 
his daily living activities with his left hand.  The veteran 
walked with a crutch due to left knee pain and knocking, 
which resulted in imbalance and frequent falls.  He reported 
going to the supermarket about six or eight blocks from his 
house, two or three times a week or as needed.  

Both reports are found to provide, overall, evidence against 
this claim. 

With respect to the issue of whether the veteran is 
housebound, he has no single service-connected disability 
evaluated as 100 percent disabling and thus he is not 
entitled to special monthly compensation based on being 
housebound.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2002, December 
2003, August 2004, December 2004 and April 2005; rating 
decisions dated in November 2002 and June 2004; statements of 
the case dated in August 2003 and March 2005; and a 
supplemental statement of the case dated in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  The Board finds no basis to remand this case to 
the RO for additional development.  Again, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claims for 
service connection for PTSD and right arm amputation as well 
as the evidence required by their underlying claims for 
service connection, further amended notice to the veteran 
would not provide a basis to grant these claims.  The Board 
again observes that the veteran and his representative have 
made no showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran. 

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letters is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the claims on 
appeal.  The veteran failed to report for a VA examination in 
May 2005 and a hearing in June 2005.  Thus, VA was unable to 
obtain potentially favorable evidence.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.

ORDER

An evaluation in excess of 10 percent for scar, residual of 
gunshot wound left thigh, is denied.

An evaluation in excess of 20 percent for hearing loss is 
denied.

New and material evidence not having been received to reopen 
a claim for service connection for amputation of the right 
arm, secondary to service-connected hearing loss, the 
veteran's application to reopen the claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for PTSD, the veteran's 
application to reopen the claim is denied.  

Special monthly compensation based on a need for the regular 
aid and attendance of another person or on account of being 
housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


